MASTER MANAGEMENT AGREEMENT



IN CONSIDERATION of the mutual covenants and agreements herein contained,
______________________________ ("OWNER"), and Inland Mid-Atlantic Management
Corp., a Delaware corporation ("MANAGER"), agree as follows:



1. OWNER hereby employs the MANAGER exclusively to rent, lease, operate and
manage the property located at ____________________________, and commonly known
as ______________________, and legally described on Exhibit "A" attached hereto
and made a part hereof (the "Premises"), upon the terms and conditions
hereinafter set forth, for a term beginning on the ____ day of __________, ____
and ending on the ____ day of __________, ____ and thereafter for _____
successive _____ year renewal periods, with the first such _____ year renewal
period commencing on __________, ____ and ending on __________, ____, unless on
or before thirty (30) days prior to the date last above mentioned or on or
before thirty (30) days prior to the expiration of any such renewal period,
MANAGER shall notify OWNER in writing that it elects to terminate this
Agreement, in which case this Agreement shall be thereby terminated on said last
mentioned date. In addition, and notwithstanding the foregoing, OWNER may
terminate this Agreement at any time upon delivery of written notice to MANAGER
not less than thirty (30) days prior to the effective date of termination, in
the event of (and only in the event of) a showing by OWNER of willful
misconduct, gross negligence, or deliberate malfeasance by MANAGER in the
performance of MANAGER's duties hereunder. In the event this Agreement is
terminated for any reason prior to the expiration of its original term or any
renewal term, the OWNER shall indemnify, protect, defend, save and hold the
MANAGER and all of its shareholders, officers, directors, employees, MANAGER's,
successors and assigns (collectively, "Indemnified Parties") harmless from and
against any and all claims, causes of action, demands, suits, proceedings, loss,
judgments, damage, awards, liens, fines, costs, attorney's fees and expenses, of
every kind and nature whatsoever (collectively, "Losses"), which may be imposed
on or incurred by the MANAGER by reason of the willful misconduct, gross
negligence and/or unlawful acts (such unlawfulness having been adjudicated by a
court of proper jurisdiction) of OWNER.



2. THE MANAGER AGREES:

2.1 To accept the management of the Premises, to the extent, for the period, and
upon the terms herein provided and agrees to furnish the services of its
organization for the rental, leasing, operation and management of the Premises,
and, without limiting the generality of the foregoing, the MANAGER agrees to be
responsible for those specific duties and functions set forth in Section 3
hereof. MANAGER shall be entitled at all times to manage the Premises in
accordance with the MANAGER'S standard operating policies and procedures, except
to the extent that any specific provisions contained herein are to the contrary,
in which case MANAGER shall manage the Premises consistent with such specific
provisions. MANAGER agrees to use its best efforts to maintain the highest
occupancy at the highest rents for each space comprising the Premises.

2.2 To render monthly reports for the Premises to the OWNER, to the attention of
the individual and address as directed by the OWNER from time to time, and to
remit to the OWNER the excess of Gross Income (as defined in Section 3.3 hereof)
over expenses paid per Section 3.4 hereof ("Net Proceeds") for each month on or
before the 15th day of the following month. MANAGER will remit the Net Proceeds
to the OWNER at the address as stated in Section 6.1 hereof. The reports to be
submitted shall consist of the MANAGER'S Commercial Income Report and Commercial
Budget Variance Report (samples of which are attached as "Exhibit B") and such
other monthly, quarterly and annual reports as are customary in commercial
property management relationships and as reasonably requested by OWNER in
writing from time to time.

2.3 In case the expenses paid per Section 3.4 hereof shall be in excess of the
Gross Income for any monthly period, MANAGER shall notify OWNER of same and
OWNER agrees to pay such excess immediately upon request from the MANAGER, but
nothing herein contained shall obligate the MANAGER to advance its own funds on
behalf of the OWNER. All advances by MANAGER on behalf of OWNER shall be paid to
MANAGER by OWNER within ten (10) days after request.

2.4 To prepare annualized budgets for operation of the Premises and submit same
to the OWNER for approval. Such budgets shall be for planning and informational
purposes only, and the MANAGER shall have no liability to the OWNER for any
failure to meet any such budget. However, MANAGER will use its best efforts to
operate the Premises within the approved budget. The parties acknowledge that
the first such annual budget has been prepared and approved for the year
commencing __________, ____ and ending on __________, ____. Notwithstanding the
period covered by the first annual budget, all subsequent annual budgets shall
cover the period from January 1st of each year through December 31st of such
year. The proposed annual budget for each calendar year shall be submitted by
MANAGER to the OWNER by December 1st of the year preceding the year for which it
applies. OWNER shall notify MANAGER within fifteen (15) days as to whether OWNER
has approved the proposed annual budget or not. If the OWNER disapproves the
proposed budget, the OWNER shall notify the MANAGER of what, specifically, OWNER
disapproves of, and the OWNER and MANAGER shall make the necessary amendments to
the annual budget. During the time OWNER and MANAGER are preparing these
amendments, MANAGER will continue to operate the Premises according to the last
approved budget. The OWNER'S approval of the annual budget shall constitute
approval for the MANAGER to expend sums for all budgeted expenditures, without
the necessity to obtain additional approval of the OWNER under any other
expenditure limitations as set forth elsewhere in this Agreement.



3. THE OWNER AGREES:

And does hereby give the MANAGER the following exclusive authority and powers
(all of which shall be exercised in the name of MANAGER, as MANAGER for the
OWNER) and the OWNER agrees to assume all expenses in connection therewith:

3.1 To advertise the Premises or any part thereof and to display signs thereon,
as permitted by law; and to rent the same; to pay all expenses of leasing the
Premises, including but not limited to, newspaper and other advertising,
signage, banners, brochures, referral commissions, leasing commissions, finder's
fees and salaries, bonuses and other compensation of leasing personnel
responsible for the leasing of the Premises; to cause references of prospective
tenants to be investigated, it being understood and agreed by the parties hereto
that the MANAGER does not guarantee the credit worthiness or collectibility of
accounts receivable from tenants, users or lessees; and to negotiate new leases
and renewals and cancellations of existing leases which shall be subject to the
MANAGER obtaining OWNER'S approval. The MANAGER may collect from tenants all or
any of the following: a late rent administrative charge, a non-negotiable check
charge, credit report fee, a subleasing administrative charge and/or broker's
commission and need not account for such charges and/or commission to the OWNER;
to terminate tenancies and to sign and serve in the name of the OWNER of the
Premises such notices as are deemed necessary by the MANAGER; to institute and
prosecute actions to evict tenants and to recover possession of the Premises or
portions thereof; with the OWNER'S authorization, to sue for in the name of the
OWNER of the Premises and recover rent and other sums due; and to settle,
compromise, and release such actions or suits, or reinstate such tenancies. All
expenses of litigation including, but not limited to, attorneys' fees, filing
fees, and court costs which MANAGER shall incur in connection with the
collecting of rent and other sums, or to recover possession of the Premises or
any portion thereof shall be deemed to be an operational expense of the
Premises. MANAGER and OWNER shall concur on the selection of the attorney to
handle such litigation.

3.2 To hire, supervise, discharge, and pay all labor required for the operation
and maintenance of the Premises including but not limited to on site personnel,
managers, assistant managers, leasing consultants, engineers, janitors,
maintenance supervisors and other employees required for the operation and
maintenance of the Premises, including personnel spending a portion of their
working hours (to be charged on a pro rata basis) at the Premises (all of whom
shall be deemed employees of the Premises, not of the MANAGER). All expenses of
such employment shall be deemed operational expenses of the Premises. To make or
cause to be made all ordinary repairs and replacements necessary to preserve the
Premises in its present condition and for the operating efficiency thereof and
all alterations required to comply with lease requirements, and to do decorating
on the Premises; to negotiate and enter into, as MANAGER of the OWNER of the
Premises, contracts for all items on budgets that have been approved by OWNER,
any emergency services or repairs for items not exceeding $________, appropriate
service agreements and labor agreements for normal operation of the Premises,
which have terms not to exceed _____ years, and agreements for all budgeted
maintenance, minor alterations, and utility services, including, but not limited
to, electricity, gas, fuel, water, telephone, window washing, scavenger service,
landscaping, snow removal, pest exterminating, decorating and legal services in
connection with the leases and service agreements relating to the Premises, and
other services or such of them as the MANAGER may consider appropriate; and to
purchase supplies and pay all bills. MANAGER shall use its best efforts to
obtain the foregoing services and utilities for the Premises at the most
economical costs and terms available to MANAGER. The OWNER hereby appoints
MANAGER as OWNER'S authorized MANAGER for the purpose of executing, as managing
MANAGER for said OWNER, all such contracts. In addition, the OWNER agrees to
specifically assume in writing all obligations under all such contracts so
entered into by the MANAGER, on behalf of the OWNER of the Premises, upon the
termination of this Agreement and the OWNER shall indemnify, protect, save,
defend and hold the MANAGER and all of its shareholders, officers, directors,
employees, MANAGER'S, successors and assigns harmless from and against any and
all claims, causes of action, demands, suits, proceedings, loss, judgments,
damage, awards, liens, fines, costs, attorney's fees and expenses, of every kind
and nature whatsoever, resulting from, arising out of or in any way related to
such contracts and which relate to or concern matters occurring after
termination of this Agreement, but excluding matters arising out of MANAGER'S
willful misconduct, gross negligence and/or unlawful acts. MANAGER shall secure
the approval of, and execution of appropriate contracts by, the OWNER for any
non-budgeted and non-emergency/ contingency capital items, alterations or other
expenditures in excess of $_______ for any one item, securing for each item at
least three (3) written bids, if practicable, or providing evidence satisfactory
to OWNER that the contract amount is lower than industry standard pricing, from
responsible contractors. MANAGER shall have the right from time to time during
the term hereof, to contract with and make purchases from subsidiaries and
affiliates of the MANAGER, provided that contract rates and prices are
competitive with other available sources. The MANAGER may at any time and from
time to time request and receive the prior written authorization of the OWNER of
the Premises of any one or more purchases or other expenditures, notwithstanding
that the MANAGER may otherwise be authorized hereunder to make such purchases or
expenditures.

3.3 To collect rents and/or assessments and other items, including but not
limited to tenant payments for real estate taxes, property liability and other
insurance, damages and repairs, common area maintenance, tax reduction fees and
all other tenant reimbursements, administrative charges, proceeds of rental
interruption insurance, parking fees, income from coin operated machines and
other miscellaneous income, due or to become due (all such items being referred
to herein as "Gross Income") and give receipts therefor and to deposit all such
Gross Income collected hereunder in the MANAGER'S custodial account which the
MANAGER will open and maintain, in a state or national bank of the MANAGER'S
choice and whose deposits are insured by the Federal Deposit Insurance
Corporation, exclusively for the Premises and any other properties owned by
OWNER (or any entity that is owned or controlled by the general partner of the
OWNER) and managed by MANAGER. OWNER agrees that MANAGER shall be authorized to
maintain a reasonable minimum balance (to be determined jointly from time to
time) in such account. MANAGER may endorse any and all checks received in
connection with the operation of the Premises and drawn to the order of the
OWNER and the OWNER shall, upon request, furnish the MANAGER'S depository with
an appropriate authorization for the MANAGER to make such endorsement.

3.4 To pay all expenses of the Premises from the Gross Income collected in
accordance with 3.3 above, from the MANAGER'S custodial account. It is
understood that the Gross Income will be used first to pay the compensation to
the MANAGER as contained in Paragraph 5 below, then operational expenses and
then any mortgage indebtedness, including real estate tax and insurance
impounds, but only as directed by the OWNER in writing and only if sufficient
Gross Income is available for such payments.

3.5 Nothing in this Agreement shall be interpreted in such a manner as to
obligate the MANAGER to pay from Gross Income, any expenses incurred by OWNER
prior to the commencement of this Agreement, except to the extent the OWNER
advances additional funds to pay such expenses.

3.6 To collect and handle tenants' security deposits, including the right to
apply such security deposits to unpaid rent, and to comply, on behalf of the
OWNER of the Premises, with applicable state or local laws concerning security
deposits and interest thereon, if any.

3.7 The MANAGER shall not be required to advance any monies for the care or
management of the Premises, and the OWNER agrees to advance all monies necessary
therefor. If the MANAGER shall elect to advance any money in connection with the
Premises, the OWNER agrees to reimburse the MANAGER forthwith and hereby
authorizes the MANAGER to deduct such advances from any monies due the OWNER.

3.8 In connection with any insured losses or damages, to handle all steps
necessary regarding any such claim; provided that the MANAGER will not make any
adjustments or settlements in excess of $_________ without the OWNER'S prior
written consent.

3.9 Notwithstanding anything to the contrary contained in this Agreement, OWNER
acknowledges and agrees that any or all of the duties of MANAGER as contained
herein may be delegated by MANAGER and performed by a person or entity
("Submanager") with whom MANAGER contracts for the purpose of performing such
duties. OWNER specifically grants MANAGER the authority to enter into such a
contract with a Submanager; provided that OWNER shall have no liability or
responsibility to any such Submanager for the payment of the Submanager's fee or
for reimbursement to the Submanager of its expenses or to indemnify the
Submanager in any manner for any matter; and provided further that MANAGER shall
require such Submanager to agree, in the written agreement setting forth the
duties and obligations of such Submanager, to indemnify the OWNER for all loss,
damage or claims incurred by OWNER as a result of the willful misconduct, gross
negligence and/or unlawful acts of the Submanager. OWNER further acknowledges
and agrees that MANAGER may assign this Agreement and all of MANAGER's rights
and obligations hereunder, to another management entity that is then managing
other property for OWNER ("Successor Manager"). OWNER specifically grants
MANAGER the authority to make such an assignment to a Successor Manager.



4. THE OWNER FURTHER AGREES:

4.1 To indemnify, defend, protect, save and hold the MANAGER and all of its
shareholders, officers, directors, employees, agents, Submanagers, successors
and assigns (collectively, "Indemnified Parties") harmless from any and all
claims, causes of action, demands, suits, proceedings, loss, judgments, damage,
awards, liens, fines, costs, attorney's fees and expenses, of every kind and
nature whatsoever (collectively, "Losses") in connection with or in any way
related to the Premises and from liability for damage to the Premises and
injuries to or death of any person whomsoever, and damage to property; provided,
however, that such indemnification shall not extend to any such Losses arising
out of the willful misconduct, gross negligence and/or unlawful acts (such
unlawfulness having been adjudicated by a court of proper jurisdiction) of
MANAGER or any of the other Indemnified Parties. OWNER agrees to procure and
carry at its own expense Public Liability Insurance, Fire and Extended Coverage
Insurance, Burglary and Theft Insurance, Rental Interruption Insurance, Flood
Insurance (if appropriate) and Boiler Insurance (if appropriate) naming the
OWNER and the MANAGER as insureds and adequate to protect their interests and in
form, substance, and amounts reasonably satisfactory to the MANAGER, and to
furnish to the MANAGER certificates and policies evidencing the existence of
such insurance. The premiums for all such insurance maintained by the OWNER
shall be paid by either the OWNER directly or, provided sufficient Gross Income
is available, by the MANAGER from such Gross Income. Unless the OWNER shall
provide such insurance and furnish such certificate and policy within ten (l0)
days from the date of this Agreement, the MANAGER may, in its sole discretion,
but shall not be obligated to, place said insurance and charge the cost thereof
to the account of the OWNER. All such insurance policies shall provide that the
MANAGER shall receive thirty (30) days' written notice prior to cancellation of
the policy. MANAGER shall not be liable for any error of judgment or for any
mistake of fact or law, or for any thing which it may do or refrain from doing,
except in cases of willful misconduct, gross negligence and/or unlawful acts
(such unlawfulness having been adjudicated by a court of proper jurisdiction).

4.2 OWNER hereby warrants and represents to MANAGER that to the best of OWNER'S
knowledge, neither the Premises, nor any part thereof, has previously been or is
presently being used to treat, deposit, store, dispose of or place any hazardous
substance, that may subject MANAGER to liability or claims under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance, law,
or regulation of any governmental body or of any order or ruling of any public
authority or official thereof, having or claiming to have jurisdiction
thereover. Furthermore, OWNER agrees to indemnify, protect, defend, save and
hold the MANAGER and all of its shareholders, officers, directors, employees,
agents, successors and assigns harmless from any and all claims, causes of
action, demands, suits, proceedings, loss, judgments, damage, awards, liens,
fines, costs, attorney's fees and expenses, of every kind and nature whatsoever,
involving, concerning or in any way related to any past, current or future
allegations regarding treatment, depositing, storage, disposal or placement by
any party other than MANAGER of hazardous substances on the Premises.

4.3 To give adequate advance written notice to the MANAGER if the OWNER desires
that the MANAGER make payment, out of Gross Income, to the extent funds are
available after the payment of the MANAGER'S compensation as contained in
Paragraph 5 and all operational expenses, of mortgage indebtedness, general
taxes, special assessments, or fire, boiler or any other insurance premiums. In
no event shall the MANAGER be required to advance its own money in payment of
any such indebtedness, taxes, assessments or premiums.



5. THE OWNER AGREES TO PAY THE MANAGER, AS A MONTHLY MANAGEMENT FEE HEREUNDER,
an amount equal to _______________ percent (__%) of Gross Income for the month
for which the payment is made, which shall be deducted monthly by the MANAGER
and retained by the MANAGER from Gross Income prior to payment to OWNER of Net
Proceeds. Such Management Fee shall be compensation for those services specified
herein. Any services beyond those specified herein, such as sales brokerage,
construction management, loan origination and servicing, property tax reduction
and risk management services, shall be performed by MANAGER and compensated by
OWNER only if the parties agree on the scope of such work and provided that the
compensation to be paid therefor will not exceed __% of that which would be paid
to unrelated parties providing such services and provided further that all such
compensation must be approved by a majority of the independent directors of
OWNER. OWNER acknowledges and agrees that MANAGER may pay or assign all or any
portion of its Management Fee to a Submanager as described in section 3.9
hereof.

5.1 MANAGER shall retain all administrative charges actually collected from
tenants in connection with annual common area maintenance reconciliations and
tenant chargebacks for same.

6. IT IS MUTUALLY AGREED THAT:

6.l OWNER shall designate one (1) person to serve as OWNER'S Representative in
all dealings with MANAGER hereunder. Whenever the notification and reporting to
OWNER or the approval, consent or other action of OWNER is called for hereunder,
any such notification and reporting if sent to or specified in writing to the
OWNER'S Representative, and any such approval, consent or action if executed by
OWNER'S Representative, shall be binding on OWNER. The

OWNER'S Representative shall be:

Name Address

__________________ 
Name
2901 Butterfield Road
Oak Brook, Illinois 60523



The OWNER'S Representative may be changed at the discretion of the OWNER, at any
time and from time to time, and shall be effective upon MANAGER'S receipt of
written notice of the new OWNER'S Representative.

6.2 The OWNER expressly withholds from the MANAGER any power or authority to
make any structural changes in any building or to make any other major
alterations or additions in or to any such building or equipment therein, or to
incur any expense chargeable to the OWNER, other than expenses related to
exercising the express powers above vested in the MANAGER without the prior
written direction of the OWNER'S Representative, except such emergency repairs
as may be required to ensure the safety of persons or property or which are
immediately necessary for the preservation and safety of the Premises or the
safety of the tenants and occupants thereof or are required to avoid the
suspension of any necessary service to the Premises. The person identified above
as the OWNER'S Representative (and any designated successor or successors to
such OWNER'S Representative) shall be the OWNER'S exclusive representative for
all purposes hereof, and the MANAGER shall have the absolute right to rely upon
all decisions, approvals and directions of such person. Such representative
shall have the right to designate a successor representative by written notice
to the MANAGER.

6.3 The MANAGER shall be responsible for notifying OWNER in the event it
receives notice that any building on the Premises or any equipment therein does
not comply with the requirements of any statute, ordinance, law or regulation of
any governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover. MANAGER shall promptly forward to the
OWNER any complaints, warnings, notices or summonses received by it relating to
such matters. The OWNER represents that to the best of its knowledge the
Premises and such equipment comply with all such requirements and authorizes the
MANAGER to disclose the OWNER of the Premises to any such officials and agrees
to indemnify, protect, defend, save and hold the MANAGER and the other
Indemnified Parties harmless of and from any and all Losses which may be imposed
on them or any of them by reason of the failure of OWNER to correct any present
or future violation or alleged violation of any and all present or future laws,
ordinances, statutes, or regulations of any public authority or official
thereof, having or claiming to have jurisdiction thereover, of which it has
actual notice.

6.4 In the event it is alleged or charged that any building on the Premises or
any equipment therein or any act or failure to act by the OWNER with respect to
the Premises or the sale, rental, or other disposition thereof fails to comply
with, or is in violation of, any of the requirements of any constitutional
provision, statute, ordinance, law, or regulation of any governmental body or
any order or ruling of any public authority or official thereof having or
claiming to have jurisdiction thereover, and the MANAGER, in its sole and
absolute discretion, considers that the action or position of the OWNER, with
respect thereto may result in damage or liability to the MANAGER, the MANAGER
shall have the right to cancel this Agreement at any time by written notice to
the OWNER of its election so to do, which cancellation shall be effective upon
the service of such notice. Such notice may be served personally or by
registered mail, on or to the person named to receive the MANAGER'S monthly
statement at the address designated for such person as provided in Paragraph 6.1
above, and if served by mail shall be deemed to have been served when deposited
in the mails. Such cancellation shall not release the indemnities of the OWNER
set forth in this Agreement, including, but not limited to, those set forth in
Paragraphs 1, 3.2, 4.1, 4.2 and 6.3 above and shall not terminate any liability
or obligation of the OWNER to the MANAGER for any payment, reimbursement, or
other sum of money then due and payable to the MANAGER hereunder.

6.5 All personnel expenses, including but not limited to, wages, salaries,
insurance, fringe benefits, employment related taxes and other governmental
charges, shall be charges incurred in connection with the Premises for purposes
of Paragraph 3.4 hereof, to the extent such expenses are apportioned by the
MANAGER to services rendered for the benefit of the Premises. The number and
classification of employees serving the Premises shall be as determined by the
MANAGER to be appropriate for the proper operation of the Premises; provided
that the OWNER may request changes in the number and/or classifications of
employees, and the MANAGER shall make such changes unless in its judgment the
resulting level of operation and/or maintenance of the Premises will be
inadequate. The MANAGER shall honor any collective bargaining contract covering
employment at the Premises which is in effect upon the date of execution of this
Agreement; provided that the MANAGER shall not assume or otherwise become a
party to such contract for any purpose whatsoever and all personnel subject to
such contract shall be considered the employees of the Premises and not the
MANAGER.

7. The OWNER shall pay or reimburse the MANAGER for any sums of money due it
under this Agreement for services and advances prior to termination of this
Agreement. All provisions of this Agreement that require the OWNER to have
insured, or to protect, defend, save, hold and indemnify or to reimburse the
MANAGER shall survive any expiration or termination of this Agreement and, if
MANAGER is or becomes involved in any claim, proceeding or litigation by reason
of having been the MANAGER of the OWNER, such provisions shall apply as if this
Agreement were still in effect. The parties understand and agree that the
MANAGER may withhold funds for sixty (60) days after the end of the month in
which this Agreement is terminated to pay bills previously incurred but not yet
invoiced and to close accounts. Should the funds withheld be insufficient to
meet the obligation of the MANAGER to pay bills previously incurred, the OWNER
will upon demand advance sufficient funds to the MANAGER to ensure fulfillment
of MANAGER'S obligation to do so, within ten (10) days of receipt of notice and
an itemization of such unpaid bills.



8. Nothing contained herein shall be construed as creating any rights in third
parties who are not the parties to this Agreement, nor shall anything contained
herein be construed to impose any liability upon OWNER or MANAGER for the
performance by the OWNER or MANAGER under any other agreement they have entered
into or may in the future enter into, without the express written consent of the
other having been obtained. Nothing contained in this Agreement shall be deemed
or construed to create a partnership or joint venture between OWNER and MANAGER
or to cause either party to be responsible in any way for the debts or
obligations of the other or any other party (but nothing contained herein shall
affect MANAGER'S responsibility to transmit payments for the account of OWNER as
provided herein), it being the intention of the parties that the only
relationship hereunder is that of MANAGER and principal.



9. Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited or invalid under such law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. This Agreement, its validity,
performance and enforcement shall be construed in accordance with, and governed
by, the laws of the State in which the Premises are located.



10. This Agreement shall be binding upon the successors and assigns of the
MANAGER and the heirs, administrators, executors, successors, and assignees of
the OWNER. This Agreement contains the entire Agreement of the parties relating
to the subject matter hereof, and there are no understandings, representations
or undertakings by either party except as herein contained. This Agreement may
be modified solely by a written agreement executed by both parties hereto.



11. If any party hereto defaults under the terms or conditions of this
Agreement, the defaulting party shall pay the non-defaulting party's court costs
and attorney's fees incurred in the enforcement of any provision of this
Agreement.



12. The failure of either party to this Agreement to, in any one or more
instances, insist upon the performance of any of the terms, covenants or
conditions of this Agreement, or to exercise any rights or privileges conferred
in this Agreement, shall not be construed as thereafter waiving any such terms,
covenants, conditions, rights or privileges, but the same shall continue in full
force and effect as if no such forbearance or waiver had occurred.



13. This Agreement is deemed to have been drafted jointly by the parties, and
any uncertainty or ambiguity shall not be construed for or against either party
as an attribution of drafting to either party.



14. All notices given under this Agreement shall be sent by certified mail,
return receipt requested, sent by facsimile transmission, or hand delivered at:

FOR OWNER:
                                                                                     FOR
MANAGER:

_______________________________
                                              Inland Mid-Atlantic Management
Corp.
ATTN:
                                                                                                ATTN:
JoAnne Armenta
2901 Butterfield Road
                                                                         2901
Butterfield Road
Oak Brook, Illinois 60523  
                                                                 Oak Brook,
Illinois 60523
Fax:
#630/218-4355                                                                             Fax:
#630/645-3788



 

[SIGNATURES ON FOLLOWING PAGE]

IN WITNESS WHEREOF, the parties hereto have affixed or caused to be affixed
their respective signatures as of this ____ day of _________, ____.

MANAGER:
                                                                          OWNER:

INLAND MID-ATLANTIC MANAGEMENT
                     _____________________________________
CORP., a Delaware corporation
                                             _____________________________________

By:_______________________________                            By: INLAND RETAIL
REAL ESTATE
Name:____________________________                             LIMITED
PARTNERSHIP, its sole member
Its:_______________________________
                                                                                               By:
INLAND RETAIL REAL ESTATE
                                                                                               TRUST,
INC., its general partner


                                                                                               By:________________________
                                                                                               Name:______________________
                                                                                               Its:_________________________